DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 08/02/2021.
	
Status of Rejections
The rejection(s) of claim(s) 2-3 and 7-17 is/are obviated by the Applicant’s cancellation. 
All other previous rejection(s) is/are maintained.
New grounds of rejection are necessitated by the Applicant’s amendments.

Claim(s) 1 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casella et al (“Electrodeposition and Characterization of Nickel-Copper Alloy Films as Electrode Material in Alkaline Media”, Journal of the Electrochemical Society, 149, 10, 2002, pages B465-B471) in view of Wei et al (“A hierarchically porous nickel–copper phosphide nano-foam for efficient electrochemical splitting of water”, Nanoscale, 9, 2017, pages 4401-4408), Liu et al (CN 107190249 A, Google Patent Translation used for citation), Yu et al (“Fabrication of adhesive superhydrophobic Ni-Cu-P alloy coatings with high mechanical strength by one step electrodeposition”, Colloids and Surfaces A: Physicochemical and Engineering Aspects, 427, 2013, pages 1-6), Vig (“UV/ozone cleaning surfaces”, J. Vac. Sci. Technol. A, 3, 3 1985, pages 1027-1034), Bunce et al (US 2006/0096868 A1), Abdel-Hamid (“Improving the throwing power of nickel electroplating baths”, Materials Chemistry and Physics, 53, 1998, and 235-238.), and Sanchis et al (“Surface Modification of a Polyurethane Film by Low Pressure Glow Discharge Oxygen Plasma Treatment”, Journal of Applied Polymer Science, 105, 3, 2007, pages 1077-1085).

Claim 1: Casella discloses a method of manufacturing an electrocatalyst (see e.g. abstract and page B465, col 1, paragraph starting with “In recent” of Casella), consisting 
providing a substrate with a metal surface (see e.g. page B4666, col 1, paragraph starting with “Electrodeposition of Ni-Cu alloy films” of Casella); 
treating a surface of the metal surface (polishing and washing, see e.g. page B4666, col 1, paragraph starting with “Electrodeposition of Ni-Cu alloy films” of Casella); and 
forming a catalyst layer on the surface-treated metal layer by applying potential to an aqueous deposition solution comprising a nickel precursor and a copper precursor (see e.g. page B4666, col 1, paragraph starting with “Electrodeposition of Ni-Cu alloy films” of Casella); and 
wherein a range of the potential is of about -0.1 to 0.65 V, which overlaps with the claimed range. MPEP § 2144.05 ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

	Casella discloses a circulation frequency at which the range of the potential is applied is 1-150 times (see e.g. page B4666, col 2 of Casella), which overlaps with the claimed range. Additionally, Casella teaches the following regarding the frequency:
As can be seen, the rate of the film electrodeposition increases with cycle number up to a maximum of about 150 cycles and decreases with cycle numbers higher than 160. The diminution of the rate of electrodeposition, observed for cycle numbers higher than 150-170, is related to the film thickness as well as the formation of passivating oxide species (i.e., Cu oxides), which produces a film relatively poor in electrochemical properties such as conductivity and ion permeability. The rate of film  electrodeposition increases gradually for cycle numbers lower than 150. The initial formation or nucleation of metal oxyhydroxide film on the surface of the electrode is slow, but the initially formed film accelerated the growth greatly.
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Casella by optimizing the circulation frequency through routine experimentation to get desired rate of deposition and film thickness. 

Casella discloses a molar ratio of the nickel precursor to the copper precursor is about 18:1 (7.5:0.40, see e.g. page B466, col 1, paragraph starting with “Electrodeposition of Ni-Cu alloy films” of Casella). Additionally Casella discloses the following regarding the ratio on page B467, col 1, paragraph starting with “In order to analyze”:
Figure 3 shows the dependence of the nickel surface concentration (ΓNi) on the concentration of cyanocuprate(I) ion present in the electrolytic solutions. In these experiments the tetracyanonickelate(II) concentration was maintained at a constant value of 7.5 mM. An increase of cyanocuprate ions in the electrolytic solution induces a sensible inhibition of the nickel electrodeposition process on the gold substrates. This effect can be interpreted considering a probable strong adsorption of copper complex on the gold substrate, avoiding a direct interaction between the gold surface species and cyanonickelate(II) ions with subsequent partial suppression of the nickel electrodeposition process.
Furthermore, Wei teaches a method of manufacturing an electrocatalyst (see e.g. abstract of Wei), comprising forming a catalyst layer on the surface-treated metal layer by applying potential to an aqueous deposition solution comprising a nickel precursor and a copper precursor (see e.g. page 4402, connecting paragraph of col 1 and 2 of Wei), wherein a molar ratio of the nickel precursor to the copper precursor is 10-100:1 (‘Ni/Cu ratios (10, 25, 50 and 100)’, see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei), which overalaps with the ratio of Casella. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Casella by optimizing the ratio of nickel to copper between 10-100:1 through routine experimentation to get desired nickel deposition on the substrate.

	Casella does not explicitly teach forming a metal layer on a substrate and treating a surface of the metal layer. As explained above, Casella teaches treating the surface of the metal substrate and that the deposited layer is to be used as an electrocatalyst. Liu teaches that nickel-copper alloy electrodes (see e.g. page 2, paragraph started with “Foam copper” of Liu) can be formed by performing electroplating (see e.g. abstract of Liu) onto a polyurethane foam substrate (see e.g. connecting paragraph of page 2 and 3 of Liu) that has a metal layer formed on it (see e.g. abstract of Liu) for forming a porous electrode structure. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei so that the substrate of Wei is a replaced with a polyurethane foam with a metal layer formed upon as taught in Liu because the foam substrate of Liu allows for the formation of a porous electrode and the metal layer applied to it allows the foam to be electroplated with the catalyst. The metal layer of Liu is treated (washed) prior to electroplating (see e.g. page 7, paragraph starting with (8) of Liu). 

Casella in view of Liu teaches that the metal layer comprises a copper layer (see e.g. page 7, paragraphed starting with (8) of Liu).

 	Casella does not explicitly that the solution additionally comprises a phosphorus precursor and an additive. Wei teaches that the inclusion of phosphorous into a NiCu alloy creates a bifunctional catalyst of OER and HER because of metal phosphides ability to catalyst HER (see e.g. abstract and page 4401, col 1 of Wei). Furthermore, Yu teaches that potassium precursors and additives can be included in an electroplating back of nickel and copper precursors to form Ni-Cu-P layers (see e.g. connecting paragraph of pages 2 and 3 of Yu). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei so that a phosphorus precursor and an additive is included in the solution to create a catalyst that can do both HER and OER. 

Casella in view of Yu teaches that the phosphorus precursor comprises sodium hypophosphite (see e.g. connecting paragraph of col 2 and 3 of Yu).

Casella in view of Yu does not explicitly teach a molar concentration of the phosphorus precursor is of about 0.1 to 1.25 M. Casella in view of Wei, Liu, and Yu teaches 0.026 mol/L (see e.g. connecting paragraph of pages 2 and 3 of Yu). Abdel-Hamid teaches 0-0.23 mol/L of the phosphorus (0-20 g/L, see e.g. Fig 4 of Abdel-Hamid) affects the throwing power of the electroplating bath (see e.g. page 237 of Abdel-Hamid) and overlaps with the value taught in Yu. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Casella in view of Yu by using the range taught in Adbel-Hamid to get the desired throwing power in the bath and the desired amount of phosphorous in the coating layer. Furthermore, MPEP § 2144.05 II A states ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.

Casella does not explicitly teach a molar concentration of the nickel precursor of 0.02-0.5 M. Casella teaches, as an example, a concentration of 7.5mM. Wei teaches nickel concentrations ranging from 0.25M to 0.5M and discusses optimizing the deposition by adjusting concentrations (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Casella to optimize the concentration of nickel to get the desired deposition characteristics. MPEP § 2144.05 II A states ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’. 

Casella does not explicitly teach the nickel precursor comprises one or more of nickel sulfate, nickel nitrate, and nickel acetate. Wei teaches that the nickel precursor comprises nickel sulfate (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Casella to use nickel sulfate as a nickel precursor because Wei teaches this is a suitable precursor for forming nickel-copper catalysts via electroplating and MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’.

Casella in view of Wei does not explicitly teach a molar ratio of the nickel precursor to the phosphorus precursor is of about 1:5 to 1:20. However, the amount of phosphorous precursor would affect the amount of phosphorus incorporated into the subsequent layer. Furthermore, Abdel-Hamid teaches that one function of the phosphorus precursor, sodium hypophosphite, is to influence the throwing power of the electroplating bath (see e.g. page 237 of Abdel-Hamid). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Casella in view of Wei by adjusting the amount of phosphorus precursor in the solution to get the desired throwing power and layer composition. Adjusting this amount would also adjust the molar ratio of the nickel precursor to the phosphorus precursor. Furthermore, MPEP § 2144.05 II A states ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.

Casella does not explicitly teach a molar concentration of the copper precursor of 0.001 to 0.02 M. Casella teaches, as an example, a concentration of 0.4mM. Wei teaches a range of copper concentrations, with an example of 0.01M and discusses optimizing the deposition by adjusting concentrations (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Casella to optimize the concentration of copper to get the desired deposition characteristics. MPEP § 2144.05 II A states ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.

Casella does not explicitly teach the copper precursor comprises one or more of copper sulfate, copper nitrate, copper acetate, and copper acetylacetonate. Wei teaches that the precursor comprises copper sulfate (see e.g. page 4402, col 2, paragraph starting with “The deposition” of Wei). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Casella to use copper sulfate as a copper precursor because Wei teaches this is a suitable precursor for forming nickel-copper catalysts via electroplating and MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’.

Casella in view of Liu teaches treating the surface comprises cleaning the surface (see e.g. page 7, paragraph starting with (8) of Liu). Casella in view of Wei, Liu, and Yu does not explicitly teach the cleaning process is a UV-Ozone treatment. Vig teaches that UV/Ozone cleaning “is a simple‐to‐use dry process which is inexpensive to set up and operate. It can rapidly produce clean surfaces, in air or in a vacuum system, at ambient temperatures. By placing properly precleaned surfaces within a few millimeters of an ozone producing UV source, the process can produce clean surfaces in less than 1 min. The technique is capable of producing near‐atomically clean surfaces” (see e.g. abstract of Vig). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Casella in view of Liu by using the UV-Ozone treatment as the cleaning step taught in Vig because Vig teaches that UV/Ozone treatment is a simple‐to‐use dry process which is inexpensive to set up and operate, can rapidly produce clean surfaces, in air or in a vacuum system, at ambient temperatures, can produce clean surfaces in less than 1 min, and is capable of producing near‐atomically clean surfaces. 

Casella in view of Yu teaches that the additive comprises citric acid (see e.g. connecting paragraph of page 2 and 3 of Yu). 

Casella in view of Yu does not explicitly teach the additive further comprises sodium acetate. Bunce teaches adding sodium acetate (see e.g. [0027] of Bunce) to a nickel plating bath with citric acid (see e.g. abstract and [0027] of Bunce) to act as a buffer (see e.g. [0018] of Bunce). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Wei in view of Liu, Yu, and Ngamlerdpokin to include the sodium acetate as taught in Bunce to act as a buffer. 

Casella in view of Yu and Bunce teaches that the additives can be included at about 5-70 g/L (see e.g. [0018] of Bunce). For citric acid, this would be 0.03-0.36 mol/L. The molar ratio of the 0.5 M nickel precursor of Wei to citric acid would be 1:0.6-0.75, which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Casella in view of Yu and Bunce teaches that that a molar concentration of each of sodium acetate, glycine, and citric acid is of about 0.05 or greater (see e.g. connecting paragraph of page 2 and 3 of Yu). 

Casella in view of Liu and Yu teaches that the substrate is pretreated using etching process (see e.g. page 6, paragraphs (2) and (3) of Liu). 

Casella in view of Liu and Yu does not explicitly teach that the etching process is an oxygen plasma etching process. Casella in view of Liu and Yu teaches that the substrate can be polyurethane (see e.g. page 2, paragraph (1) of Yu) and the etching is done to roughen the surface (see e.g. page 3, paragraphs (2) and (3) of Yu). Sanchis that oxygen plasma etching is a suitable method of roughening the surface of polyurethane (see e.g. abstract of Sanchis). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the process Casella in view of Liu and Yu so that oxygen plasma processing is used in the etching step as taught in Sanchis because Sanchis teaches this is a suitable method for roughening polyurethane.

Response to Arguments
This is a response to the Arguments filed on 08/02/2021. 

On page(s) 5-6, the Applicant argues that the prior art fails to disclose or render obvious the potential range of about -1.2 to 0.2 V. The Applicant argument is based on the claimed range of -1.2 to 2.0 V SCE corresponding to -0.55 to 0.85 V RHE and the Casella range -0.1 to 0.65 V SCE corresponding 0.93 to 1.68 V RHE. This is not considered persuasive. The claimed ranged is -1.2 to 0.2 V and Casella teaches -0.1 to 0.65 V SCE, which overlaps with the claimed range. MPEP § 2144.05 ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. It is not clear how the unclaimed RHE values differentiate the instant invention from the prior art. 

On page(s) 6, the Applicant argues that Casella is directed to a chemical vapor deposition method, which is not relevant to the instant invention. This is not considered persuasive. The Applicant has not provided a citation for Casella showing this. The title of Casella is “Electrodeposition and Characterization of Nickel-Copper Alloy Films as Electrode Material in Alkaline Media”. 

On page(s) 6, the Applicant argues that Casella does not disclose nor recognize the following limitations:
applying the instantly claimed potential can be effective when a molar concentration of the nickel precursor is of about 0.02 to 0.5 M; the nickel precursor includes one or more of nickel sulfate, nickel nitrate, and nickel acetate; a molar concentration of the copper precursor is of about 0.001 to 0.02 M; the copper precursor comprises one or more of copper sulfate, copper nitrate, copper acetate, and copper acetylacetonate; the additive comprises sodium acetate, and further comprises glycine or citric acid; a molar ratio of the nickel precursor to sodium acetate, glycine, or citric acid is about 1 : about 0.5 or greater and about 1 : less than about 2; a molar concentration of each of sodium acetate, glycine, and citric acid is of about 0.05 or greater and less than about 0.2 M; a molar ratio of the nickel precursor to the phosphorus precursor is of about 1: 5 to 1: 20; a molar concentration of the phosphorus precursor is of about 0.1 to 1.25 M; and the phosphorus precursor includes sodium hypophosphite.
This not considered persuasive. The Office Action never argued the above limitations were all only taught by Casella. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795